Lumpkin, Justice.
The evidence for the plaintiff made, in brief, the following ease : One Wood was in the employment of defendant, and Reedy, who had been employed by him as a laborer in transferring freight, was instructed by Wood to assist in putting up some wires for defendant. This instruction had been given at the request of a line repairer, to whom Wood was informed defendant’s superintendent had directed he should furnish a couple of hands. There was evidence to authorize the inference that this repairer was the servant of the defendant. *324A ladder was placed against the depot wall, and extended some eight feet above the roof. The line repairer directed Needy to take some wire and carry it np, which Needy did, but only went part of the way and stopped. He was then ordered to go to the top of the ladder with the wire, but refused to do so. The repairer, who had been holding the ladder, then let it loose, ran up it, passed Needy, taking the wire from him as he did so, and spraug upon the roof, doing so in such a manner as to make the ladder fall with Needy to the ground, and he was- thus injured.
Under these facts, we think a jury should determine whether or not Needy was injured by the negligence of a co-employee in the service of defendant; whether or not by his own negligence he contributed to the.injury; and whether or not by the exercise of ordinary care he could have prevented it. Judgment reversed.